EXHIBIT 99 MB Financial, Inc. 800 West Madison Street Chicago, Illinois 60607 1 (888) 422-6562 NASDAQ:MBFI PRESS RELEASE For Information at MB Financial, Inc. contact: Jill York - Vice President and Chief Financial Officer E-Mail:jyork@mbfinancial.com FOR IMMEDIATE RELEASE MB Financial Reaches Agreement to Sell Oklahoma City-Based Union Bank to Olney Bancshares of Texas, Inc. CHICAGO, IL – (July 2, 2007) MB Financial, Inc. (NASDAQ: MBFI) announced today that it has agreed to sell Union Bank, N.A. based in Oklahoma City to privately-held Olney Bancshares of Texas, Inc.Completion of the transaction is subject to regulatory approval and is expected to be completed within 90 – 120 days. The announcement was jointly made by Mitchell Feiger, president and CEO of Chicago-based MB Financial, Inc., and Ross McKnight, the majority owner and chairman of Olney Bancshares of Texas, Inc.Union Bank has six offices and over $400 million in assets. This transaction allows MB Financial to concentrate its resources on growth and expansion in the Chicago metropolitan market where it operates 66 offices under the name MB Financial Bank, N.A. “There are excellent opportunities for growth and expansion right in our backyard,”
